ITEMID: 001-70241
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF VASYAGIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1932 and lives in Moscow. He is retired.
5. On 5 October 1993 the applicant bought a motorbike, produced in Belarus. The motorbike was sold by a Russian dealer company under a service warranty. The next day the motorbike got out of order. The service centre, indicated by the dealer company, refused to repair the motorbike.
6. On 2 December 1993 the applicant brought an action against four defendants: the dealer company, the factory having produced the motorbike, based in Belarus, the service centre, and the Moscow Bureau of Technical Expertise. On 4 October 1994 the Meshchanskiy District Court of Moscow ordered the dealer company to pay damages to the applicant. The defendant appealed. On 28 March 1995 the Moscow City Court quashed the judgment and remitted the case to the first instance court.
7. In 1995-1997 hearings were adjourned on five occasions due to both parties’ failure to appear, on two occasions – due to the defendant’s failure to appear, and on six occasions – because of the judge having been busy with other cases. Finally, on 12 November 1997 the Meshchanskiy District Court severed the applicant’s claims against the service centre. At the same time the court dismissed the applicant’s claims against the dealer company. On 12 January 1998 the Moscow City Court upheld this judgment. The proceedings against the service centre continued.
8. In the proceedings against the service centre no hearings were held between 12 January 1998 and 12 April 1999. In the following months the examination of the case was adjourned on three occasions due to the defendant’s failure to appear.
9. By a default judgment of 20 December 1999 the Meshchanskiy District Court held against the service centre awarding the applicant damages in the amount of 261,690 Russian roubles (RUR). Since no appeal followed within the time-limits established by law, on 31 December 1999 the judgment became final. The court issued an execution warrant and opened the enforcement proceedings.
10. On 6 February 2000 the defendant lodged an appeal seeking, inter alia, to restore the time-limits allowed for the appeal. On 9 March 2003 the court decided to restore the time-limits and accepted the statement of appeal for examination on the merits. In the meantime RUR 30,267 were recovered from the service centre on the account of the amount due to the applicant under the judgment of 20 December 1999.
11. By the decision of 18 May 2000 the Moscow City Court quashed the judgment of 20 December 1999, stating that the first instance court had failed to properly notify the defendant about the hearings. The case was remitted to the first instance court for new examination.
12. By a judgment of 20 June 2000 the Meshchanskiy District Court dismissed the applicant’s action against the service centre. The court also ordered the applicant to reimburse the amount recovered from the service centre pursuant to the judgment of 20 December 1999.
13. On 26 July 2000 the Public Prosecutor of the Meshchanskiy District of Moscow lodged with the Moscow City Court an appeal on behalf of the applicant. On 12 September 2000 the Moscow City Court quashed the decision of 20 June 2000 and remitted the case to the first instance.
14. After the remittal of the case, the proceedings were stayed for a certain period of time. Within this period higher judicial authorities were examining the materials of the case-file for the purpose of bringing a supervisory review appeal against the decision of 12 September 2000. However, no supervisory review proceedings followed.
15. The first hearing on the merits was scheduled for 2 October 2001. However, on this date the court decided to adjourn the case for two months due to the plaintiff’s failure to appear. In the subsequent months the examination of the case was adjourned on six occasions due to the defendants’ failure to appear or the absence either of the presiding judge (adjourned from 27 November 2001 until 29 January 2002) or the lay judges (adjourned from 20 May 2002 until 26 June 2002).
16. In a letter of 7 February 2001, the Vice-President of the Moscow City Court informed the President of the Meshchanskiy District Court that the applicant’s claim against the producer factory remained unresolved since 1995.
17. On 3 October 2002 the first instance court, by a default judgment, satisfied the applicant’s claim against the producer factory and rejected his claim against the dealer company.
18. The producer factory appealed against this judgment. On 28 January 2003 the Moscow City Court quashed the judgment of 3 October 2002 and remitted the case to the first instance.
19. In the following months the case was adjourned several times. Thus, on 16 April 2003 the case was adjourned due to the defendant’s failure to appear. On 1 July 2003 the court adjourned the case, ordering the plaintiff (the applicant) to clarify his claims, in particular, to indicate the amounts of damages claimed from each defendant. On 4 August 2003 the case was adjourned because of the judge having been busy with another case.
20. In August 2003 the applicant complained about the length of proceedings to the Moscow City Court. In a reply letter of 30 September 2003 the Vice-President of the Moscow City Court acknowledged that since 1993 the dispute remained unresolved. The Vice-President reassured the applicant that the Moscow City Court would take charge of this case.
21. On 3 September 2003 the applicant requested the court to adjourn the next hearing because of his absence from Moscow at the relevant dates. On 29 September 2003 the case was adjourned until 31 October 2003.
22. On 31 October 2003 the first instance court dismissed the applicant’s complaints against the service centre and the producer factory. The court found that, although the name and address of the service centre had been indicated by the dealer company in the guarantee slip, there existed no contract imposing an obligation on the service centre to repair defective goods sold by the dealer company. As to the producer factory, based in Belarus, the court found that under the applicable Belarus law the producer could not have been held liable directly before the consumer of the goods. On 20 February 2004 the Moscow City Court upheld this decision.
23. Article 282 of the Code of Civil Procedure of 1964 (in force at the material time) provides that the first instance court decision on the merits of the case can be appealed against (обжалованы в кассационном порядке) by the parties or other participants of the proceedings.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
